CCA 20110086. On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals, it is ordered that said petition is hereby granted, and the decision of the United States Army Court of Criminal Appeals is affirmed.* [See also ORDERS GRANTING PETITION FOR REVIEW this date.]

 It is directed that the promulgating order be corrected to reflect that the finding of the Specification of Charge I was Guilty, except the words ’locking her bedroom door and’; Of the excepted words: Not guilty.